Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species:
A protein as the biomolecule (claim 46);
Azide as the click chemistry reagent (claim 39); and
Polycaprolactone as the polymer (claims 40 and 42).
 in the reply filed on 9/4/20 is acknowledged. 

Claim Status:
Claims 2-19, 21-33, 35, 36, 41, 43 and 49 have been cancelled.
Claims 52-60 are new. Claims 58 and 59 are directed to non-elected subject matter.
Claims 1, 20, 34, 37-40, 42, 44-48 and 50-60 are pending.
Claims 1, 20, 24, 25, 27-29, 31-33, 50, 58 and 59 are withdrawn.  
Claims 34, 37-40, 42, 44-48, 51-57 and 60 are under examination. 
Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.



Withdrawn rejections
Applicant's amendments and arguments filed 6/21/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Allowable Subject Matter
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Beaumont et al. do not appear to teach or suggest or otherwise guide the artisan to biotinylated poly(ethylene glycol) amine as the reactive handle. Beaumont et al. teach biotinylated antibody [0159, 0184] but not biotinylated poly(ethylene glycol) amine. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 34, 37-40, 42, 44-48 and 51-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaumont et al. (US 20170184583). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    610
    1333
    media_image1.png
    Greyscale

Claim interpretation: The limitation of “an amount sufficient to exert a bioactivity” reads on any bioactivity and is very broad. The specification teaches that the “amount of biomolecule effective to exert bioactivity on the cell type of interest, such as, inducing apoptosis in immune cells, inducing anti-inflammatory responses in immune cells, or creating an antigen-specific immune response” [0021], where “effective” would reasonably mean a sufficient amount, but which appears to be limited to immune cells. However, the specification also teaches: “the term "biomolecule" refers to an antibody, antigen, protein, enzyme, peptide, oligonucleotide, polynucleotide, oligosaccharide, polysaccharide, or small molecule (e.g., therapeutic agent or fluorophore) thereof” [0028]. The term “therapeutic agents” reads on pharmacologically active agents, which essentially covers all aspects of bioactivity. Accordingly, Applicant appears to have support for the broad term “a bioactivity”.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 34, 38, 44 and 57, Beaumont et al. teaches capture structures incorporating a solidified polymer network (Abstract), thus a fused together plurality of polymer microparticles having a size of about 5 microns to about 35 microns [0101], where the capture structure may include one or more functionalized sites with a reactive moiety such as biotin or Click reaction pairs ([0066-0067]; Figures 5A-5E and 7) thus having a reactive handle capable of reacting with a biomolecule to form a covalent or noncovalent bond between the biomolecule and the polymer scaffold. Biotinylation is taught [0125, 0184, 0226]. Beaumont et al. teach that the biological product is an antibody or an antigen (claims 8, 9 and 31), which the instant specification also teaches that the biomolecule can be an antigen or antibody [0028], and where a predetermined amount of reactive handle and biomolecule biotinylated goat anti-human TNF alpha is exemplified [0226], which naturally exerts a bioactivity. Since no amount or degree or type of bioactivity is claimed then the presence of the antibody or an antigen is sufficient to exert a bioactivity because that is their purpose. Especially in the antigen embodiment where antigens naturally induce immune responses, which is a bioactivity.  Indeed, Beaumont et al. teach detecting TNF alpha cytokine production which is a form of bioactivity and the amount was sufficient ([0229-0233]; Figures 6A-C) thus indicating that the reactive handle was provided in an amount sufficient to bind the biomolecule in an amount sufficient to exert a bioactivity. Additionally, how the scaffold is used is intended use of the scaffold and the scaffold of Beaumont et al. is capable of binding the biomolecule in an amount sufficient to exert a bioactivity. The intended use of the claimed device does not patentably distinguish the device, per se, because such undisclosed use is inherent in the reference device.  In order to be limiting, the intended use must create a structural difference between the claimed device and the prior art device.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). It is also noted that Beaumont et al. teach that the biomolecule can be an antibody which can bind to a tumor cell antigen [0082] and more broadly that biological cells interact with the assay reagent, such as an antibody, via covalent or non-covalent interactions [0148].  The only reasonable interpretation is that the scaffold of Beaumont et al. is designed for use in a cellular environment to interact with cells and exert a bioactivity.
	With regard to instant claim 37, Beaumont et al. teach optimizing the concentration of the assay signal of the capture structure [0052] which has the reactive handle in an amount sufficient to exert a desired bioactivity according to Beaumont et al. Since no particular amount of reactive handle is instantly claimed, then any amount is predetermined through optimization as suggested by Beaumont et al. especially when Beaumont et al. teach having sufficient reactive moieties for suitable assay conditions [0067].
	With regard to instant claims 38 and 39, Beaumont et al. teach that: “…a functional moiety Mfs may be an azide and may react covalently with an alkynyl functionality of a corresponding Click reaction pair of a functionalized site of an in situ-generated capture structure 404.” [0072] See also [0125] for functional groups.
With regard to instant claims 40 and 42, Beaumont et al. teach that the capture structure includes at least one of polycaprolactone and modified polycaprolactone [0110, 0114, 0194, 0404]. 
With regard to instant claims 45-46, Beaumont et al. teaches that the scaffold comprises a biomolecule such as a protein (claim 1, 3 and 8; [0087, 0197, 0353]). 
With regard to instant claims 47 and 48, Beaumont et al. teach that the biomolecule can be biotinylated antibody [0159] thus a biotinylated protein. Beaumont et al. teach: “…the in situ-generated capture structure 502 may have biotinylated sites incorporated by the photoinitiated solidification of the polymer network, and the antibody 504 may be modified to include streptavidin. The streptavidin functionality can bind to the biotin sites on the in situ-generated capture structure 502, thereby also providing antibody 504 included at the surface or within the in situ-generated capture structure 502.”
With regard to instant claims 51 and 56, the type of microparticles being microspheres appears to be immaterial because the microparticles are fused together to form the structure as discussed above. Claim 51 therefore resembles a product-by-process claim which names the starting material to make the polymer scaffold which is itself a plurality of microparticles fused together (claim 44). While claim 51 has been considered it does not have patentable weight in the absence of evidence to the contrary. Similarly, the microparticles that make up the polymer scaffold are fused together and so their initial size in the range of about 0.1-100 microns is irrelevant in the absence of any criticality. See [0030] of the instant specification teaching that the plurality of polymer microparticles can be fused together to form the polymer scaffold.
Regarding claims 52 and 54, Beaumont et al. teach that the structure may be porous with a predetermined size to exclude micro-objects having diameters greater than about 1 nm to 15 microns or more [0102] where 15 microns or more embraces micro-objects with diameters of about 250-435 microns and more and consequently a pore size within that range as well. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 55, the polymer scaffold of Beaumont et al. is implicitly capable of delivering the biomolecule to a cellular environment in a body. The recitation of “is capable of” performing a function is not a positive limitation, but only requires the ability to so perform[, i]t does not constitute a limitation in any patentable sense." (citing In re Hutchison, 154 F.2d. 135 (C.C.P.A. 1946).
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Beaumont et al. is that Beaumont et al. do not expressly teach that the reactive handle is distributed homogeneously throughout the polymer scaffold or wherein the polymer scaffold is sterilized or disinfected and has a predefined porosity in a range of about 50-99%. 
2.  The difference between the instant application and Beaumont et al. is that Beaumont et al. do not expressly teach wherein the microparticles further comprise a second polymer and the second polymer is an unmodified polymer and the polymer modified with a reactive handle and the unmodified polymer are provided in a weight ratio of about 100:1 to 1:100. 
3. The difference between the instant application and Beaumont et al. is that Beaumont et al. do not expressly teach where both the biomolecule and the polymer scaffold have click chemistry reagents. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a polymer scaffold research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from polymer chemistry and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the scaffold of Beaumont et al. with the reactive handle is distributed homogeneously throughout the polymer scaffold and wherein the polymer scaffold is sterilized or disinfected and has a predefined porosity in a range of about 50-99%, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because while Beaumont et al. appear silent as to the distribution of the reactive handles throughout the polymer scaffold, such would appear to flow naturally from the method of producing the polymer scaffold where the reactive sites are introduced to the prepolymer 401 prior to solidification of the polymer network ([0067] Figures 4C and 4D). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Plus, it would be obvious to homogenously distribute the reactive handles throughout the polymer scaffold to evenly distribute the reactive handles with a reasonable expectation of success. With regard to the limitation of wherein the polymer scaffold is sterilized or disinfected, it is noted that Beaumont et al. suggest adding antibiotics to the fluidic medium which would disinfect the medium. Furthermore, the ordinary artisan in this art would desire the scaffold to be free of contaminants prior to introducing cells to the scaffold [0033-0036] and Beaumont et al. teach the artisan to keep the conditions necessary to keep the cells viable and/or expanding [0036]. Therefore, the ordinary artisan would sterilize/disinfect the scaffold prior to use with a reasonable expectation of success. Regarding the porosity in a range of about 50-99%, while Beaumont et al. is silent on the porosity range, it is reasonable to assert that it is desirable to have a high porosity for allowing secreted materials or chemical reagents to pass through the capture structure [0130]. Thus, the ordinary artisan would have a predefined porosity in a range of about 50-99% with a reasonable expectation of success in so doing. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the scaffold of Beaumont et al. wherein the microparticles further comprise a second polymer and the second polymer is an unmodified polymer and the polymer modified with a reactive handle and the unmodified polymer are provided in a weight ratio of about 100:1 to 1:100, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Beaumont et al. teach and suggest that: “In other embodiments, the one or more functionalized sites of a solidified polymer network of an in situ-generated capture structure 404, 406 may include different Rfs. In some other embodiments, more than one type of polymer may be used to form the solidified polymer network and each polymer may have the same or different functionalized sites ( e.g., reactive moieties Rfs attached or adhered thereto).” [0069]. Thus, the disclosure of Beaumont et al. includes embodiments where one set of polymers can have functionalized sites while another polymer may not have any functionalized sites where the polymers are modified polycaprolactone and polycaprolactone, which would be unmodified. With regard to the weight ratio, while the ratio of 1:1 is immediately envisaged by the ordinary artisan, Beaumont et al. also teach an example with 28 microliters of a 5 wt% solution of one polymer and 132 microliters of a 5 wt% solution of another polymer ([0221-0222]) thus providing at least a starting point for optimization within the framework of about 100:1 to 1:100 modified to unmodified polymer weight ratio. Thus, the ordinary artisan would have a reasonable expectation of success in having a second polymer and the second polymer is an unmodified polymer and the polymer modified with a reactive handle and the unmodified polymer are provided in a weight ratio of about 100:1 to 1:100. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the scaffold of Beaumont et al. where both the biomolecule and the polymer scaffold have click chemistry reagents, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to the ordinary artisan that if one substrate has one of a pair of Click chemistry reagents then the other substrate would need the other complimentary pair partner in order to perform the Click chemistry. Thus, the ordinary artisan would have a reasonable expectation of success in having the biomolecule with a click chemistry reagent and reactive handle on the polymer scaffold would also have a click chemistry reagent. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Response to Arguments:
Applicant’s arguments filed 6/21/22 have been carefully considered but are not persuasive. 
Applicant asserts that: “Beaumont does not disclose or suggest at least: 1) a polymer scaffold comprising a plurality of microparticles, and 2) a reactive handle being distributed homogeneously throughout the polymer scaffold, as claimed.” Applicant further argues that: “Beaumont is completely silent about its solidified polymer networks comprising any plurality of microparticles.” Respectfully, the Examiner does not agree. The polymer scaffold of Beaumont is made up of a plurality of fused microparticles just as taught in the instant specification [0030]. Instant claim 34 does not exclude fused microparticles. Thus, Beaumont teaches and suggest the same polymer scaffold as claimed. Regarding the homogenous distribution of the reactive handle, the Examiner has placed the burden upon Applicant to prove otherwise. Applicant asserts that the Examiner’s assertion is unsupported and its reliance on inherency is misplaced. The Examiner directs Applicant’s attention to [0067] of Beaumont where it is taught that the reactive moiety functional sites are introduced to the prepolymer prior to solidification of the polymer network thus having a homogenous distribution in the ultimate solid scaffold after solidification. Applicant’s argument is not persuasive. 
Applicant argues that Beaumont discloses that the solidified polymer network may not be porous to at least a subset of a plurality of micro-objects which indicates that micro-objects being tested only flow over the surface of the solidified polymer network so that the functional sites only need to be present on the surf ace of the solidified polymer network to react with the assay reagents which in tum interact with the analytes from the micro-objects to generate a detectable signal. Respectfully, the Examiner does not agree with that interpretation. Rather, the polymer network which may not be porous to one subset of a plurality of micro-objects, is porous to a plurality of micro-objects of smaller dimensions and thus will interact with reactive sites distributed homogeneously within the pores of the scaffold. Thus, the Examiner has not employed impermissible hindsight but rather the teachings within Beaumont et al. to reject the claimed subject matter. 
Applicant argues the inherency aspect of the reject and asserts that the Office Action has not provided any basis in fact or technical reasoning to reasonably demonstrate that the method of producing its solidified polymer network in Beaumont as described at paragraph [0067] and Figures 4C and 4D (referenced by the Office Action) would inherently result in a homogeneous distribution of its functional sites throughout its solidified polymer network. Respectfully, the Examiner does not agree as mixing the components together to achieve solubilization and combination is implicit in the guidance to the ordinary artisan in this art. Furthermore, the Examiner has shifted the burden to Applicant to prove otherwise. Applicant as produced no evidence to the contrary.
Applicant argues claim 51 separately and asserts that: “the present methods of fusing together a plurality of microparticles or microspheres can be solvent evaporation or by subcritical CO2 sintering. See specification at paragraph [0036]. In these methods, the plurality of microparticles or microspheres are in contact with each other and can maintain its microsphere shapes. As such, present claim 51 recites a structure limitation of the microparticles and thus has patentable weight. Beaumont is completely silent about that its solidified polymer network comprises any plurality of microspheres.” Respectfully, the Examiner does not agree. Claim 34 allows for fused microparticles, does not exclude fused microparticles, and claim 44 is directed to fused microparticles. It is then immaterial how the fused polymer scaffold is made whether from microparticles or microspheres because the fusing process to make the polymer scaffold results in a macrostructure. Additionally, the Examiner notes for the record that Beaumont et al. teach using 4 arm PEG acrylate from Layson Bio [0221] where the MSDS reports it as a powder (See attached MSDS for 4-arm-PEG-Acrylate-10k) and a powder would read on microparticulate. Especially when the ordinary artisan understands that any discrete particles whose sizes are less than 1000 microns are called powders (See attached Chemical Engineering 2017 page 1). Thus, Beaumont et al. appear to have an express teaching of using a plurality of microparticulates in the polymer scaffold.
Applicant discusses new claims 52-60 which the Examiner as either withdrawn from consideration or discussed in detail above.
Respectfully, Applicant’s arguments are not persuasive and the claims remain soundly rejected.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613